Fourth Court of Appeals
                               San Antonio, Texas
                                    December 9, 2015

                                   No. 04-15-00628-CR

                                 Steven Mitchell GARY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR2945
                       Honorable Mary D. Roman, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on December 9, 2015.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk